DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 1/14/2022, with respect to all previous rejections have been fully considered and are persuasive.  All previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to anticipate, teach, suggest or otherwise render obvious each and every element of the claims.  Independent claims 1 and 12 recite, inter alia, generating intimate atomic contact between the metal and polymer to create the joint interface comprising substantially C-O-M chemical bonds, heating to a temperature above the glass transition temperature of the polymer and less than a flash ignition temperature of the polymer and less than metal melting temperature, and reducing the temperature of the metal below the polymer melting temperature before 5% of the polymer is pyrolyzed. 
Sasaki [US4411952, previously cited] discloses joining a polymer film to metal foil. Sasaki discloses heating and applying pressure, but does not disclose the formation of C-O-M bonds.  Sasaki discloses heating to a temperature between 200°C and 600°C but doesn’t explicitly describe the temperature as between a glass transition temperature and flash ignition temperature of the polymer and below the melt 
Hosoi [JP63-164450, previously cited] discloses a “C-O-metal” bond but does not disclose the same materials used in Sasaki and does not disclose applying pressure to generate intimate atomic contact between the metal and polymer to create the chemical bonds.   Hosoi does not disclose reducing the temperature of the metal below the polymer melting temperature before 5% of the polymer is pyrolyzed. 
Ho [“Chemical Bonding and Reaction at Metal/Polymer Interfaces,” previously cited] discloses forming a C-O-M bond but does not form the bond by applying heat and pressure.  Ho uses a different bonding technique than Sasaki. Ho does not disclose reducing the temperature of the metal below the polymer melting temperature before 5% of the polymer is pyrolyzed. 	Claims 1 and 12 are allowable as the combined teachings of the prior art are not compatible and would not teach each and every element as combined in the claims.  Claims 2-11 and 13-19 depend from an allowable base claim, incorporate the allowable subject matter though dependency and would be allowable for the same reasons as the base claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM